Citation Nr: 0837132	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  00-22 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to June 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the Fort Harrison Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2001, the case 
was reopened and remanded for further development.  Since 
then, the veteran's claims file has been transferred to the 
Seattle RO.  In December 2006, the case was remanded again 
for further development. 


FINDINGS OF FACT

There is competent medical evidence which demonstrates that a 
low back disorder is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a low back 
disorder was incurred in service. 38 U.S.C.A. §§  1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the requirements of the VCAA are 
essentially met, and that since the decision below represents 
a grant of the benefit sought, and does not prejudice the 
appellant, there is no need to belabor the impact of the VCAA 
on this claim.

II.  Factual Background

Service treatment records (STR's), included a July 1968 
report of enlistment examination and June 1971 report of 
separation examination that revealed that the veteran had no 
musculoskeletal defects.  The records show that he was 
treated for recurrent low back pain in 1970.  A September 
1970 record noted that the veteran "strained paravertebral 
muscle yesterday."  He was prescribed paraflex and fiorinal.  
An October 1970 note showed that the veteran was seen for low 
back pain on the left side that increased with pulling or 
lifting.  He was prescribed parafon forte, darvon, and 
valium.  Later in October and in November 1970, he was seen 
again for low back pain.  There was a note made that he had a 
decreased range of motion, straight leg testing caused "back 
spasm."  He was seen again in November 1970 for "low back 
strain" and continued pain.  Later in November, he continued 
with symptoms of low back pain and was put on restricted duty 
that included "no strenuous physical activity."  

On July 1971 report of VA examination, the veteran indicated 
that he injured his back while working on a disabled tank in 
October 1970 in Vietnam.  It appeared that the back was 
asymptomatic except for pain while riding his motorcycle.  
Examination was negative for muscle spasm, tenderness, 
sensory changes or deformity and the veteran had a normal 
gait.  The diagnoses included history of acute low back 
strain, presently asymptomatic.  A radiographic report in 
connection with this examination noted a schmorl's node at 
the inferior aspect of the 2nd and 3rd lumbar vertebral 
bodies.  No evidence of fracture, dislocation, or other bone 
pathology was noted.  A slight variance in the anterior 
surface of L1 was also noted to be of no pathological 
significance.

A February 1972 report of fee basis orthopedic examination 
noted the veteran's history and complaints of back pain.  He 
related the onset of back difficulties to an injury which 
occurred while lifting in October 1970.  He indicated that he 
was placed on bedrest for 27 days.  He denied ever having 
difficulty prior to that time.  The examiner indicated that 
the veteran moved about the examining area guarding his back.  
Clinical findings included restriction at the extremes of 
range of motion and a very mild paravertebral spasm in the 
lumbar region.  The impression was that the veteran probably 
had an acute low back strain superimposed upon a 
Scheuermann's Disease which had been dormant for some time.  
The examiner concluded that there was no significant active 
orthopedic disease present at the time of examination.
  
An April 1982 letter from the VA to the veteran in connection 
with his participation in the Agent Orange Registry notes 
that examination confirmed a low back problem.  Specifically, 
a February 1982 VA radiographic report, conducted in 
connection with the veteran's Agent Orange screening, notes a 
finding of equivocal narrowing of L5-S1.

Private outpatient treatment and hospitalization records, 
dated from October 1982 to October 1983, reflect that the 
veteran injured his occiput and left neck area as a result of 
falling backwards off of a truck.  The diagnosis was cervical 
sprain.

A February 1984 Social Security Administration decision found 
that the veteran was not entitled to a period of disability 
or disability insurance benefits.  The decision found that 
the veteran had post traumatic cervical dorsal spine pain 
syndrome and post traumatic occipital neuralgia.  He did not 
have nonexertional limitations that affected his residual 
functional capacity for sedentary work and, therefore, 
considering that capacity, he was not disabled.  

In April 1984, the RO received statements from the veteran's 
wife, his brother, mother, and a friend.  The statements from 
these individuals essentially recall that the veteran was in 
generally good health prior to his period of military 
service; however, he complained of back pain after his return 
from Vietnam.

July 1987 to July 1988 treatment records from Dr. P. A. B. 
showed that the veteran reported a neck injury and dorsal 
spine injury in 1982 while he was working as foreman with 
heavy equipment.  In April 1987, he was treated for closed 
head injury, neck pain, and dorsal spine pain from a bar 
altercation.  In July 1988, he also reported that he had 
complaints of low back pain.  

Additional VA treatment records from Montana Health Care 
System included May and July 1997 treatment reports that 
noted a history of back problems since Vietnam.  It was also 
noted that the veteran underwent a laminectomy and removal of 
spurs in October 1993.  A July 1997 X-ray report noted that 
there was no evidence of previous surgery on the lumbar 
spine.  The impression was minor degenerative changes.  
Additional VA outpatient treatment records, dated from March 
to November 1999, reflected that the veteran continued to 
seek treatment for back pain and noted prior lumbar surgery 
at L3- 4, L4-5, and L5-S1.  

In a September 1998 statement, a service member with whom the 
veteran served in Vietnam recalled that he was present at the 
time the veteran was injured.  Specifically, the fellow 
service member stated that, in October 1970, the veteran was 
injured while repairing a tank under enemy fire.  The fellow 
service member also recalled that the veteran had no history 
of back problems prior to this injury.

In October 1998, the RO received a facsimile transmittal from 
the Office of Senator Max Baucus, in which the veteran 
reported that he had been treated at the "VA Center in Fort 
Harrison" in 1971, 1975, 1979, and 1993.

The RO received VA outpatient and inpatient clinical records 
in March 1999, reflecting treatment received by the veteran 
for a back disability in the 1980's and 1990's.  VA 
outpatient treatment records included a February 1982 
clinical record, which noted that the veteran's sacroiliac 
joint, lumbosacral area, and lower dorsal spine were tender 
to percussion.  A March 1987 radiologic consultation report 
shows minimal joint space narrowing at the L4-5 level.  A May 
1987 report of orthopedic consultation noted that examination 
of the veteran's low back demonstrated no tenderness and, 
although all spinal bends were markedly limited, there was "a 
great deal of voluntary resistance noted in doing this."  The 
examiner concluded that the veteran's pain was primarily 
psychogenic.  A March 1991 record noted that veteran's 
reported history of a back injury in Vietnam.

An August 1989 report of VA hospitalization includes a 
diagnosis of chronic low back pain.  It is also noted that 
the veteran had a history of low back and neck injuries "with 
an explosion in Vietnam," an impaction injury to the low 
back, and injuring his neck as a result of falling off of a 
tower.

Many records received from the Social Security Administration 
are duplicative in nature.  January 1999 to January 2000 
treatment records from Dr. H. C. C, included a March 1999 MRI 
that had an impression of status post laminectomy and 
herniated intervertebral disc at the L4-5 level, central and 
to the right side.  The decision found that the veteran had 
post traumatic cervical dorsal spine pain syndrome and post 
traumatic occipital neuralgia.  He was not awarded Social 
Security Disability benefits at this time.  

January 1999 to January 2000 treatment records from Dr. G. D. 
C. showed treatment for acute low back pain, characterized by 
muscle spasm and flexion of the trunk to the left; status 
post laminectomy; and herniated intervertebral disc at the 
L4-5 level, central and to the right side.  

A January 2000 letter from G. D. C, M.D., provides the 
opinion that the veteran's "present low back problems appear 
more medically likely than not related to injuries to his low 
back which he suffered in Vietnam in 1970."

January 2000 treatment records from Dr. H. C. C. repeated the 
history provided by the veteran of having low back problems 
since an injury in 1970 in Vietnam, which involved heavy 
lifting.  The impression was lumbar disc herniation and 
lumbar degenerative disc disease.  

A January 2000 letter from H. C. C, Jr., M.D., noted that the 
veteran suffered significant back discomfort due to 
degenerative lumbar disc disease and recurrent lumbar disc 
herniation.  Dr. H. C. C stated that the veteran's history 
and medical records reflected that he had low back problems 
of this nature since 1970, when he was performing some heavy 
lifting while serving in Vietnam.  Dr. H. C. C also noted 
that, in 1993, the veteran underwent back surgery for this 
disorder.

A May 2000 report of VA fee basis orthopedic examination, 
conducted by J. R. B, M.D., reflected that Dr. J. R. B. 
reviewed the veteran's claims file.  A history of the veteran 
serving as a tank commander and then as a mechanic was noted.  
It was also noted that the veteran served as a mechanic post 
service for 12 years and then he started doing therapy.  Dr. 
J. R. B. commented that the veteran suffered an acute back 
injury while in the service, which was related to a lumbar 
strain and Scheuermann's Disease, and concluded that the 
veteran's current back condition was unrelated to the active 
duty injury of 1970.  Dr. J. R. B. further commented that the 
veteran's ongoing lumbar condition was related to a herniated 
disc at L4-5 and not to the Scheuermann's Disease.  Dr. J. R. 
B. found no evidence that the pre-existing Scheuermann's 
Disease was aggravated beyond the normal progression of the 
disability by the veteran's in-service acute back strain.

VA Montana Health Care System treatment records dated from 
2000 to 2005 showed continued complaints of low back pain and 
a reported history by the veteran of beginning in service.  A 
July 2004 record noted a history of chronic back and neck 
pain and a recent concussion and facial fracture from a 4-
wheeler accident.      

In August 2002, the previous VA examiner (from May 2000) 
reviewed the medical records again and noted that the 
symptoms referred to in the veteran's active duty records 
appeared to be a lumbar strain.  The VA examiner noted that 
there was approximately a 10 year period in which there was 
no record of any treatment or complaints of lumbar symptoms.  
The examiner stated that due to the period of time without 
complaints it would be very difficult to say that the veteran 
sustained any injury while on active duty that was causing, 
aggravating, or effecting his present condition.  The 
examiner then opined that it was not likely that the 
veteran's low back disorder was related to service.  

Treatment records received in February 2003 from Dr. P. A. B. 
dated in October 1993 included an initial impression of 
chronic back pain syndrome and extruded herniated disc at L4-
5, right side, due to industrial accident in September 1982.  
A Past medical history showed that the veteran was injured 
while working on construction in September 1982.  The 
accident occurred when he was pulling on a bench on a truck 
and fell backwards to his occiput and left neck area.  Around 
February 1984, he was also complaining of low back pain.  The 
low back pain became progressively worse and he developed a 
herniated disc at L4-5 on the right side.  The diagnosis was 
chronic low back syndrome due to September 1982 industrial 
accident and extruded disc at L4-5 on the right side due to 
September 1982 industrial accident.  The veteran was taken to 
surgery in October 1993 and a laminectomy was performed at 
L4-5 and the herniated disc on the right side was removed.  

In February 2008, a Physical Medicine and Rehabilitation 
Independent Medical Evaluation from the Dr. G. S. dated in 
September 2006 was associated with the claims file.  Dr. G. 
S. reviewed several private medical records from 1983 to 2006 
and reported the relevant findings.  It was noted that the 
veteran's chief complaint was that he fell in September 1982 
and hit his head and neck.  He had a chronic sharp pain at 
the base of his skull, down his neck, and in-between the 
shoulder blades.  He reported numbness and tingling in the 
fourth and fifth fingers and chronic dull low back ache with 
radiating pain to the left buttock, down the lateral leg, to 
the knee.  He was also in a 4-wheeler accident in June 2004 
in which he hit his head.  He stated that his low back injury 
stemmed from an incident in Vietnam.  It was reported that he 
was retired.  He went to work as a psychotherapist in 1999 
and retired in 2005, because of balance issues and vertigo 
problems.  He worked for 15 years as a diesel mechanic welder 
doing heavy equipment operation and welding.  His job of 
injury was with an electric company.  He was a master 
mechanic and the date of injury (1982) was the last date that 
he worked at that employer.  After physical examination, the 
assessment included chronic pain in the neck and low back.  
Dr. G. S. found that the diagnosis solely related to the 
compensable injury of September 1982 was cervical myofascial 
pain that was chronic.  The veteran's ongoing low back pain 
was due to an injury he reported from his time in Vietnam.  
Dr. G. S. noted that the veteran underwent right L4-5 
discectomy in 1993 that was unrelated to the 1982 industrial 
accident.  Dr. S. G. also noted that record indicated that 
medication was prescribed for back pain, which dated to an 
incident in Vietnam, prior to the injury in question.  

On April 2008 VA examination, it was noted that the claims 
file was reviewed.  An MRI revealed L4-5 disc bulge likely 
impinging on the L5 nerve root.  The examiner opined that the 
original in service injury did not result in the current 
lumbar spine disability as the veteran was able to work in 
the oil fields after discharge from service.  The examiner 
attributed the current complaints, and MRI findings to events 
that occurred post service.  The examiner also indicated that 
the veteran's current complaints were not explained by 
objective physical findings on examination.  

III.  Criteria and Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic disorders, such as such as arthritis, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge. 38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board cannot make its 
own independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail. The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.' Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Here, the veteran contends that his current low back disorder 
is etiologically related in part to in-service combat 
injuries.  Specifically, he essentially contends that he 
injured his back while repairing a tank under enemy fire.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) does not 
negate the need for medical evidence of a nexus between the 
service trauma and the veteran's current disabilities.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).

The veteran's service records reflect that he served as a 
wheel vehicle repairmen and track vehicle repairmen while 
serving in Vietnam with an infantry unit.  In July 2004, the 
RO granted service connection for post traumatic stress 
disorder (PTSD) partially due to his participation in an 
unnamed offensive while serving in Vietnam. In light of this 
evidence, the Board concludes that the veteran served in 
combat during Vietnam.  Therefore, the Board further 
concludes that the statutory presumptions relating to combat 
are applicable in this case. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Because the veteran's testimony regarding 
injuring his back while repairing a track vehicle under fire 
are consistent with the circumstances and hardships 
surrounding his military service, the Board finds that the 
statements made by the veteran regarding these injuries will 
be accepted as fact. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d)  Furthermore, STR's from September to November 1970 
documented low back complaints of pain and stiffness, a 
diagnosis of low back strain, prescribed pain medication, and 
showed that the veteran was placed on a medical profile. 

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  There 
appeared to be conflicting evidence.  In this instance, a 
February 1982 VA clinical record noted that the veteran's 
sacroiliac joint, lumbosacral area, and lower dorsal spine 
were tender to percussion.  A February 1982 VA radiographic 
report revealed equivocal narrowing of L5-S1.  In January 
2000 letter Dr. G. D. C opined that the veteran's "present 
low back problems appear more medically likely than not 
related to injuries to his low back which he suffered in 
Vietnam in 1970."  Around the same time, Dr. H. C. C stated 
that the veteran's history and medical records reflected that 
he had low back problems of this nature since 1970, when he 
was performing some heavy lifting while serving in Vietnam.  
In February 2008, Dr. G. S. reviewed and summarized medical 
pertinent medical records from 1983 to 2006 and indicated 
that the veteran's ongoing low back pain was due to an injury 
he reported from his time in Vietnam and not to the 1982 
injury.  Dr. G. S. reasoned that the veteran was prescribed 
pain medication for his back prior to the September 1982 work 
injury.  

On the other hand, in May 2000 and August 2002, a VA examiner 
indicated that the veteran had an acute injury in service 
related to a lumbar strain and Scheuermann's Disease, 
however, the veteran's current back condition was related to 
a herniated disc at L4-5 and not likely related to service.  
Records received later by Dr. P. A. B. indicated that the 
veteran's chronic back pain syndrome and herniated disc at 
L4-5 were due to an industrial accident in September 1982.  
Also, in April 2008 VA examination, the examiner found that 
the veteran's in-service injury did not result in the current 
lumbar spine disorder as the veteran was able to work in the 
oil fields after his discharge from service.  

The Board finds that none of the opinions provided appeared 
to provide more extensive or persuasive rationale than the 
other.  Opinions provided prior to 2008 were based on 
incomplete medical records.  Although the VA examiner in 
April 2008, noted that the claims file was reviewed, he did 
not discuss any of the medical records or prior opinions 
provided.  Whereas, in February 2008, VA received an 
independent medical evaluation from Dr. G. S. that 
specifically addressed private medical records from 1983 to 
2006, and provided an opinion based on the medical records 
and the veteran's reported in-service history of low back 
pain in Vietnam.  The Board acknowledges that Dr. G. S. did 
not review the veteran's STR's or VA medical records and that 
his opinion is, to some extent, based on the veteran's own 
recitation of his medical history.  The Board may not, 
however, disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Rather, 
as the Court further explained in Coburn v. Nicholson, 19 
Vet. App. 427 (2006), reliance on a veteran's statements 
renders a medical report not credible only if the Board 
rejects the statements of the veteran as lacking credibility.  
In this case, there is no reason to doubt the veteran's 
credibility with respect to the history of his symptoms.  

The veteran is competent to report having experienced pain in 
his back while working on a tank in Vietnam.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  As discussed in greater 
detail above, the Board has found the veteran's statements 
about his in-service experiences to be credible and within 
the realm of what an individual with his military 
occupational specialties would have experienced during 
service.

Given these facts, and because there is no reason to doubt 
the veteran's assertions as to a continuity of symptomatology 
since service, the Board concludes that the evidence is in 
relative equipoise as to the issue of the veteran's 
entitlement to service connection for low back disorder.

In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection is now warranted for low 
back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
granted. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


